Exhibit 10.2

 

VOTING AGREEMENT

 

This Voting Agreement (the “Agreement”) is entered into on December 3, 2013 by
MGP Ingredients, Inc. (the “Company”), Cloud “Bud” Cray, Jr., Karen Seaberg,
Thomas M. Cray (Karen Seaberg, Cloud “Bud” Cray, Jr. and Thomas M. Cray,
collectively, the “Preferred Stockholders”), and Michael Braude, Linda Miller,
Gary Gradinger, Daryl Schaller, John Speirs, and John Byom, each as independent
members of the Board of Directors of the Company (the “Independent Directors”
and collectively with the Cloud Cray, Jr. and Karen Seaberg, the “Board”).  All
of the above are collectively referred to as the “Parties” to this Agreement.

 

RECITALS

 

WHEREAS, the Preferred Stockholders beneficially own 293 shares of Company
preferred stock, par value $10.00 per share, together with any additional shares
of Company preferred stock pursuant to Section 3 hereof, (the “Preferred
Stock”);

 

WHEREAS, the Preferred Stockholders are presently involved in a proxy contest
related to the 2013 Annual Meeting of Stockholders of the Company (“Annual
Meeting”);

 

WHEREAS, the Parties, along with Tim Newkirk, are concurrently entering into a
Settlement Agreement and Mutual Release (the “Settlement Agreement”) on the date
hereof providing for, among other things, agreement with respect to certain
matters regarding the Annual Meeting;

 

WHEREAS, pursuant to the Settlement Agreement, Tim Newkirk has agreed to resign
from the Board, and the Parties have, on the terms and subject to the conditions
herein, agreed to leave open the vacancy created by Tim Newkirk’s resignation
until a new Chief Executive Officer (a “CEO”) is hired by the Board; and

 

WHEREAS, the Parties hereto desire to memorialize certain other agreements
between them with respect to the matters to be voted upon at the Annual Meeting.

 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the Parties agree as follows.

 

1.             Shares Subject to Agreement.

 

The Preferred Stockholders each agree to hold all shares of Preferred Stock
registered in their respective names or beneficially owned by them and/or over
which they exercise voting control as of the date of this Agreement and any
other shares of Preferred Stock legally or beneficially held or acquired by them
after the date hereof or over which they exercise voting control subject to, and
to vote the Preferred Stock in accordance with the provisions of this Agreement
until the earlier to occur of (a) the conclusion of the 2014 annual meeting of
stockholders (such meeting, the “2014 Annual Meeting”) or (b) June 1, 2014 (the
period from

 

--------------------------------------------------------------------------------


 

the date of this Agreement to the earlier to occur of (a) and (b) referred to
herein as the “Voting Period”).

 

2.             Voting of Preferred Shares and Related Matters.

 

(a)           Subject to Section 2(e) below, and notwithstanding the timing
requirements of Section 3.8 of the Company’s By-laws as proposed by the
Preferred Stockholders for consideration at the Annual Meeting, during the
Voting Period the Preferred Stockholders shall not take any action to call a
special meeting of stockholders of the Company to elect a director to fill the
vacancy arising from Tim Newkirk’s resignation from the Board.

 

(b)           Subject to Section 2(e) below, if the 2014 Annual Meeting is held
during the Voting Period, at the 2014 Annual Meeting the Preferred Stockholders
shall vote, or cause to be voted, by proxy or otherwise, their Preferred Stock
in favor of the election to the Board of the non-interim CEO hired by the Board.

 

(c)           If the Board has not hired a non-interim CEO, then, during the
Voting Period, should any special meeting of stockholders be called, or any
consent solicitation be made, the Preferred Stockholders shall not vote, by
proxy or otherwise, and shall cause any holder of record of Preferred Stock to
not vote or execute a written consent or consents if stockholders of the Company
are requested to vote their shares through the execution of an action by written
consent in lieu of any such annual or special meeting of stockholders of the
Company, in favor of the election of any person to fill the vacancy created by
the resignation of Mr. Newkirk and further agree that, during the Voting Period,
should any special meeting of stockholders occur that has as its purpose (or one
of its purposes) the filling of the vacancy created by the resignation of
Mr. Newkirk, the Preferred Stockholders shall not attend such meeting in person
or by proxy.

 

(d)           Subject to Section 2(e) below, provided the Company’s stockholders
approve the precatory proposal on the declassification of the Board at the
Annual Meeting, the Board shall take all appropriate actions (including adopting
appropriate Board resolutions and recommending approval to the Company’s
stockholders) to adopt and approve a proposal to amend the Company’s articles of
incorporation to declassify the Board in the form attached hereto as Exhibit A,
and the Board shall submit such proposal/amendment to stockholders for approval
at the 2014 Annual Meeting.

 

(e)           Notwithstanding the foregoing, nothing in this Agreement shall
limit or restrict any of the Parties (i) from acting in their individual
capacities as directors of the Company, to the extent applicable and no such
actions or omissions shall be deemed a breach of this Agreement, it being
understood that this Agreement shall apply to the Preferred Stockholders solely
in their capacities as a stockholders of the Company and (ii) from taking any
action to fill any other vacancy that may arise on the Board.  Nothing in this
Agreement will be construed to prohibit, limit or restrict any Party from
exercising his or her fiduciary duties as a director to the Company or its
stockholders.  In the event that the Board refuses to submit the
declassification proposal to stockholders for approval

 

--------------------------------------------------------------------------------


 

at the 2014 Annual Meeting during the Voting Period, the obligations of the
Preferred Stockholders hereunder shall terminate and be of no further effect.

 

3.             Additional Shares.

 

Each Preferred Stockholder agrees that all shares of Company preferred stock
that he or she purchases, acquires the right to vote or otherwise acquires
beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) of after the execution of this
Agreement shall be subject to the terms of this Agreement and shall constitute
Preferred Stock for all purposes of this Agreement.

 

4.             No Voting Trusts or Other Arrangement.

 

During the Voting Period, the Preferred Stockholders agree that he or she will
not, and will not permit any entity under any of their control to, deposit any
of the shares of Preferred Stock in a voting trust, grant any proxies with
respect to the Preferred Stock or subject any of the Preferred Stock to any
arrangement with respect to the voting of the Preferred Stock other than
agreements entered into with all the Parties.

 

5.             Transfer and Encumbrance.

 

The Preferred Stockholders each agrees that during the term of this Agreement,
he or she will not, directly or indirectly, transfer, sell, offer, exchange,
assign, pledge or otherwise dispose of or encumber (“Transfer”) any of the
Preferred Stock or enter into any contract, option or other agreement with
respect to, or consent to, a Transfer of, any of the Preferred Stock or the
Preferred Stockholder’s voting or economic interest therein.  Any attempted
Transfer of the Preferred Stock or any interest therein in violation of this
Section 5 shall be null and void.  This Section 5 shall not prohibit a Transfer
of the Preferred Stock by the Preferred Stockholders to any member of his or her
immediate family, or to a trust for the benefit of the Preferred Stockholder or
any member of his or her immediate family, or upon the death of such Preferred
Stockholder; provided, that a Transfer referred to in this sentence shall be
permitted only if, as a precondition to such Transfer, the transferee agrees in
a writing, reasonably satisfactory in form and substance to the Parties, to be
bound by all of the terms of this Agreement.

 

6.             Representations.

 

(a)           The Company hereby represents and warrants that:

 

(i)            the authorized signatory set forth on the signature page hereto
has the power and authority to execute this Agreement and to bind the Company to
this Agreement and no further actions are required to bind the Company hereto;

 

(ii)           the Company has full corporate power and authority to enter into,
execute and deliver this Agreement and (subject to the conditions stated herein)
to perform fully its obligations hereunder;

 

(iii)         this Agreement has been duly authorized, executed and delivered by
the Company and the Board.

 

--------------------------------------------------------------------------------


 

(iv)          none of the execution and delivery of this Agreement by the
Company, the consummation by it of the transactions contemplated hereby or
compliance by it with any of the provisions hereof will conflict with or result
in a breach, or constitute a default (with or without notice of lapse of time or
both) under any provision of, any trust agreement or other agreement, instrument
or law applicable to it or its property or assets.

 

(v)           Except for any filings required under federal securities laws, no
consent, approval or authorization of, or designation, declaration or filing
with, any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Agreement.

 

(b)           Each Preferred Stockholder represents and warrants to each of the
other Parties (but not to the other Preferred Stockholders) that:

 

(i)            He or she owns beneficially (as such term is defined in
Rule 13d-3 under the Exchange Act all of the Preferred Stock free and clear of,
except pursuant to this Agreement, any charge, claim, community property
interest, pledge, condition, equitable interest, lien (statutory or other),
option, security interest, right of first refusal, or restriction of any kind,
including any restriction on voting, transfer, or exercise of any other
attribute of ownership.

 

(ii)           He or she has full power and authority and legal capacity to
enter into, execute and deliver this Agreement and to perform fully his or her
obligations hereunder.  This Agreement has been duly and validly executed and
delivered by him or her.

 

(iii)         None of the execution and delivery of this Agreement by such
Preferred Stockholder, the consummation by him or her of the transactions
contemplated hereby or compliance by him or her with any of the provisions
hereof will conflict with or result in a breach, or constitute a default (with
or without notice of lapse of time or both) under any provision of, any trust
agreement or other agreement, instrument or law applicable to him or her or to
his or her property or assets.

 

(iv)          Except for any filings required under federal securities laws, no
consent, approval or authorization of, or designation, declaration or filing
with, any governmental authority on the part of such Preferred Stockholder is
required in connection with the valid execution and delivery of this Agreement.
No consent of a spouse is necessary under any “community property” or other laws
in order for such Preferred Stockholder to enter into and perform his or her
obligations under this Agreement.

 

7.             Entire Agreement and Severability.

 

The Parties agree that this Agreement may not be modified, altered, or changed,
except by written agreement signed by the Parties.  This Agreement and any other
agreement signed by or between some or all of the Parties hereto on the date of
this Agreement, contains the entire

 

--------------------------------------------------------------------------------


 

agreement between the Parties with regard to the matter set forth herein and
will be binding and inure to the benefit of the Parties, the present, former and
future officers, directors, shareholders, members, employees, attorneys,
representatives, subsidiaries, affiliates, heirs, devisees, legatees, trustees,
agents, sureties, executors, administrators, predecessors, successors, and
assigns of each Party.  If any provision of the Agreement is held to be invalid,
the remaining provisions will remain in full force and effect.

 

8.             Joint Preparation.

 

All of the Parties have cooperated and participated in the drafting and
preparation of this Agreement.  Accordingly, the Parties agree that the
Agreement will not be construed or interpreted in favor of or against any Party
by virtue of the identity of its preparer.

 

9.             Applicable Law.

 

The Agreement will be construed and interpreted according to the laws of the
State of Kansas.

 

10.          Multiple Originals and Facsimiles Signatures.

 

This Agreement may be executed in any number of counterparts, and with facsimile
signatures, with the same effect as if all Parties had signed the same
document.  All counterparts will be construed together and will constitute one
Agreement.  Absent an original signature, it is hereby understood and agreed
that a facsimile or electronically-transmitted signature will be binding upon
the Parties and otherwise admissible.

 

11.          Waiver.

 

No waiver by any Party of any condition of or of any breach of any term,
covenant, representation, or warranty contained in this Agreement will be deemed
or construed as a further or continuing waiver of any other condition or the
breach of any other term, covenant, representation, or warranty contained in
this Agreement.

 

12.          Specific Performance.

 

Each of the Parties hereto acknowledges and agrees that irreparable injury to
the other Parties hereto would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury would not be adequately compensable in
damages.  It is accordingly agreed that the any of the Parties hereto (the
“Moving Party”), shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof, without the
posting of any bond, and the other Parties will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity.  Such remedy
shall not be deemed to be the exclusive remedy for a breach of this Agreement,
but shall be in addition to all other remedies available at law or equity.

 

--------------------------------------------------------------------------------


 

13.          Further Assurances.

 

Each of the Parties hereto agrees to take such actions, adopt such resolutions
and execute such agreements, documents and instruments as reasonably necessary
to carry out the covenants and obligations under this Agreement.

 

14.          Assignment.

 

No Party to this Agreement may assign any of its rights or obligations under
this Agreement without the prior written consent of the other Parties hereto.
Any assignment contrary to the provisions of this Section 14 shall be null and
void.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date above first written.

 

 

MGP Ingredients, Inc.

 

 

 

 

 

 

 

By:

/s/ Donald P. Tracy

 

Name:

Donald P. Tracy

 

Title:

Chief Financial Officer

 

 

 

 

 

/s/ Michael Braude

 

Michael Braude

 

 

 

 

 

/s/ John Byom

 

John Byom

 

 

 

 

 

/s/ Cloud L. Cray, Jr.

 

Cloud L. Cray, Jr.

 

 

 

 

 

/s/ Gary Gradinger

 

Gary Gradinger

 

 

 

 

 

/s/ Linda Miller

 

Linda Miller

 

 

 

 

 

/s/ Daryl Schaller

 

Daryl Schaller

 

 

 

 

 

/s/ Karen Seaberg

 

Karen Seaberg

 

 

 

 

 

/s/ John Speirs

 

John Speirs

 

 

 

 

 

/s/ Thomas M. Cray

 

Thomas M. Cray

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Proposal to Declassify the Board

 

Commencing with the annual meeting of stockholders in 2014, each director of the
corporation shall be elected for a one-year term and until his or her successor
is elected and qualified or until his or her earlier death, resignation or
removal. No decrease in the authorized number of directors shall shorten the
term of any incumbent director. A director who is chosen in the manner provided
in the Bylaws to fill a vacancy shall hold office until the next annual meeting
of stockholders of the corporation and until his or her successor is elected and
qualified or until his or her earlier death, resignation or removal. Any one or
more directors of the corporation may be removed with or without cause by the
holders of a majority of the shares then entitled to vote in an election of such
director or directors.

 

--------------------------------------------------------------------------------